Citation Nr: 1430468	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left nephrectomy, to include scarring.

2.  Entitlement to service connection for residuals of a neobladder reconstruction, to include scarring.

3.  Entitlement to service connection for an appendix disorder, to include as secondary to a neobladder reconstruction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to September 1956, with additional service with the Army Reserves, including periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in June 2011, September 2012 and May 2013 and remanded for additional development.  In March 2014, the Board requested a Veterans Health Administration (VHA) opinion.   A VHA opinion was obtained in May 2014 and notice of the opinion was sent to the Veteran.  The Veteran submitted new evidence in June 2014 and waived RO review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2013 statement, the Veteran stated that he was exposed to Ionizing Radiation while serving on the USS LST 772 (the USS Ford County) while transiting the Pacific in the summer of 1956.  He stated that he believed the USS Ford County was downwind of the Redwing series of nuclear tests on Enewetak Atoll.  In a January 2014 opinion, T.D.S., a private physician, opined that it was more likely than not that the Veteran's exposure to ionizing radiation in the service contributed to the development of his high grade bladder cancer and kidney cancer.  The Veteran's exposure to ionizing radiation has not been verified.  Consequently, the case must be remanded  to follow the provisions of 38 C.F.R. § 3.311(b)(2) to develop the claim based on a contention of radiation exposure during active service, to include requests to the service department and the Defense Threat Reduction Agency for any available records concerning the Veteran's claimed exposure to radiation.

Additionally, the Board finds that another VA opinion is necessary.   In the May 2014 VHA opinion, the VA clinician was requested to provide an opinion as to whether the Veteran's bladder cancer and/or renal cancer was incurred in or related to his military service from September 1952 to September 1956 or was initially manifested during his periods of ACDUTRA, including from 1983 to 1985.  The VA physician opined that in response to whether it was initially manifested during any periods of ACDUTRA, given his positive pathology report from January 30, 1984, stating TCC, Grade II with no evidence of muscle invasion, there is evidence that his bladder cancer diagnosis was present during his 1984 to 1986 service.  As the VA physician did not specifically state whether the condition was initially manifested during any period of ACDUTRA, a new VA opinion must be obtained.  Further, after information regarding the Veteran's claimed exposure to radiation in service is obtained, a new VA opinion is necessary as to whether his bladder and renal cancer were related to his service from September 1952 to September 1956.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Develop the Veteran's claim pursuant to 38 C.F.R. § 3.311 to include requests to the service department and the Defense Threat Reduction Agency for any available records concerning the Veteran's claimed exposure to radiation and obtain a dose estimate from the Under Secretary for Health.

2.  After completion of the above, forward the claims file to a VA clinician of appropriate expertise and request that the VA clinician provide opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer and/or renal cancer was incurred in or related to his military service from September 1952 to 1956, to include any confirmed exposure to ionizing radiation.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder or renal cancer was initially manifested during his periods of service on ACDUTRA, including from 1983 through 1985.

If the VA clinician determines that the Veteran's bladder cancer and/or renal cancer was incurred in service or initially manifested during ACDUTRA, the VA clinician should provide an opinion as to whether it is at least as likely as not that the Veteran has (1) residuals of a left nephrectomy, to include scarring, (2) residuals of neobladdder reconstruction, to include scarring, and/or (3) an appendix disorder, that are related to the bladder cancer and/or renal cancer.

The examiner is advised that the Veteran had periods of ACDUTRA in 1983 and 1984, including February 12-16,  March 7-10, April 9-11, June 14-18, July 20-21, and September 25-28, 1983; and January 11-13, 1984.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



